United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2189
                                    ___________

James C. Davis,                     *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Nebraska.
Jo Anne B. Barnhart, Commissioner   *
of Social Security,                 * [UNPUBLISHED]
                                    *
             Appellee.              *
                               ___________

                              Submitted: April 5, 2006
                                 Filed: April 10, 2006
                                  ___________

Before WOLLMAN, MURPHY, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

       James C. Davis appeals the district court’s1 order affirming the denial of
supplemental security income. Davis alleged disability since March 2002 from, inter
alia, heart problems and arthritis-related pain. After a hearing, an administrative law
judge (ALJ) found that Davis’s discogenic and degenerative back problems, history
of arthritis, and alcoholism imposed more than slight limitations upon his ability to
function, but his impairments alone or combined were not of listing-level severity; that


      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
his testimony was not entirely credible; and that, while his residual functional capacity
(RFC) precluded his past relevant work, he could perform jobs identified by a
vocational expert (VE) in response to a hypothetical. Having carefully reviewed the
record, we find that substantial evidence supports the ALJ’s decision. See Draper v.
Barnhart, 425 F.3d 1127, 1130 (8th Cir. 2005) (standard of review).

        First, we reject Davis’s challenge to the ALJ’s credibility findings, because the
ALJ gave multiple valid reasons for finding Davis’s subjective complaints not entirely
credible. See Pelkey v. Barnhart, 433 F.3d 575, 578 (8th Cir. 2006) (deference to
ALJ’s credibility findings is warranted so long as they are supported by good reasons
and substantial evidence). Second, as to the hypothetical and the RFC determination
upon which it was based, the ALJ properly considered the medical records,
observations of treating physicians and others, and Davis’s own description of his
limitations, see Stormo v. Barnhart, 377 F.3d 801, 807 (8th Cir. 2004) (RFC
determination), and we find substantial evidence supports the ALJ’s determination;
and the hypothetical was sufficient because it included only those limitations the ALJ
found credible, see Randolph v. Barnhart, 386 F.3d 835, 841 n.9 (8th Cir. 2004).
Davis also raises some issues for the first time on appeal, but we decline to entertain
them. See Misner v. Chater, 79 F.3d 745, 746 (8th Cir. 1996) (argument raised for
first time on appeal need not be considered unless claimant can show manifest
injustice would otherwise result).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-